NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIAM L. ELLIS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-35
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Stephen M. Walker,
Judge.



PER CURIAM.

             Affirmed. See Jimenez v. Jones, 261 So. 3d 502 (Fla. 2018); Robinson v.

State, 37 So. 3d 921 (Fla. 2d DCA 2010); Burttram v. State, 846 So. 2d 1201 (Fla. 2d

DCA 2003).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.